Citation Nr: 1538147	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to January 12, 2010, for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In October 2014 the Board denied the Veteran's claim for an increased rating; thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) by way of a May 2015 Joint Motion for Remand (JMR) submitted by both the Veteran and the VA secretary requesting that the Board's decision be vacated and remanded for actions consistent with the JMR.  Later that month, the Court granted the JMR, remanding this matter back to the Board for additional adjudication.

Of note, in its October 2014 denial, the Board also denied an increased rating for residuals of a total right knee arthroplasty in excess of 30 percent as of March 1, 2011.  The parties' 2015 JMR clarified that the Veteran "expressly declines to pursue his claim for an evaluation in excess of 30 percent as of March 1, 2011."  In a June 2015 brief on the Veteran's behalf, this matter was listed among the issues on appeal.  Nonetheless the Board does not have jurisdiction over this issue, and does not discuss it at this time.


FINDING OF FACT

Prior to January 12, 2010, the Veteran's right knee disability was manifested by subjective complaints of pain and instability with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings, and no instability or subluxation of the right knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for arthritis of the right knee prior to January 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 and 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for the Right Knee Prior to January 12, 2010

The Veteran's service-connected right knee disability - which had been service-connected in a final RO decision not on appeal - was evaluated as 10 percent disabling prior to January 12, 2010, at which time, he underwent a total knee replacement at the Overland Park Regional Medical Center.  Prior to this surgery, the right knee was rated under C.F.R. § 4.71a, Diagnostic Code 5010-5259, based on symptomatic removal of the semilunar cartilage of the right knee.  The Veteran now seeks a higher rating for the prior to January 2010.

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5259 is used for rating the Veteran's symptomatic removal of the semilunar cartilage, while DC 5210 relates to traumatic arthritis, the underlying source of the disability.

A 10 percent evaluation is the maximum schedular evaluation warranted under DC 5259.  However, DC 5010 directs that traumatic arthritis should be rated as degenerative arthritis under DC 5003.  That Code, in turn, instructs that ratings should be based on limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  38 C.F.R. § 4.71a.

Limitation of motion of the knees is rated under DCs 5257, 5260, and 5261.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In cases involving the knee, such as the immediate appeal, the Board also considers whether one or more separate evaluations may be warranted for instability in addition to limitation of extension and limitation of flexion.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (DC 5260) and compensable limitation of extension (DC 5261) of the same knee joint).  

After reviewing the entire claims file, the Board finds that the Veteran's service-connected right knee disability was not more than 10 percent disabling prior to January 12, 2010.  Specifically, symptoms were productive of subjective complaints of pain with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings.

On VA examination in May 2007 the Veteran reported intermittent but frequent use of a brace for walking, and being limited to walking one-quarter mile due to his knee disability.  His subjective symptomatology included giving way, instability, stiffness and swelling and severe flare-ups every two to three weeks.  During flare-ups, the Veteran had constant pain and swelling, which impeded his ability to ambulate.  Physical examination revealed that the Veteran demonstrated full extension of the right leg to zero degrees, and flexion to 105 degrees, without additional loss in range of motion due to pain, fatigue, weakness or incoordination.  See DeLuca, supra.  The Veteran endorsed a history of joint instability, however the objective findings on physical examination revealed clinical evidence that the Veteran did not have instability of the right knee.

At an August 2009 VA examination, the Veteran reported swelling and pain rated 7/10 to 8/10, and wearing a brace daily with lateral and medial metal stays (though he was not wearing the brace at the time of the examination).  The examiner commented that flare-ups were productive of "additional limitation of motion and functional impairment," but did not quantify the degree of additional limitation.  The Veteran also reported that he was unable to walk more than a few minutes, bowl or mow a lawn with a push mower.  On physical examination, the Veteran walked with an antalgic gait and a very slight limp.  Flexion of the right knee was limited by pain to 110 degrees with full extension to zero degrees.

A complete examination of right knee joint stability was not possible due to the level of the Veteran's pain.  It was the examiner's opinion that the Veteran "truly has a genuine resistance to pain, but he would not allow the standard manipulations to check for collateral ligament, cruciate ligament, and McMurray sign."  The examiner went on to note that the "McMurray maneuver, gentle as it was, [produced] complains of pain at the medial joint space, although there was no bulge, in all probability because of the gentleness of the exam."  Right knee strength was reduced by at least 30 percent, and with repetitive motion strength was "rather severely reduced, and the [V]eteran complains of pain and weakness."  In spite of these complaints, range of motion with repetitive motion was not decreased.

Other records generated during this period include a VA orthopedic record dated May 2007 and private treatment records dated November and December 2009, each which notes the Veteran exhibited full range of motion of the right knee.  In addition, the November 2009 private treatment record notes occasional swelling of the right knee with no locking or giving way.

The Board finds that an evaluation in excess of 10 percent is not warranted at any point prior to January 12, 2010.  Despite the Veteran's subjective complaints, the objective clinical evidence demonstrates that the Veteran has not had compensable limitation of motion during this period.  The Board acknowledges the Veteran subjective reports of pain throughout his range of motion.  However, the evidence shows that such pain does not limit the Veteran's functional range of motion of the right knee to a compensable level of flexion or extension as discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent based on limitation of motion of the right knee.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")  Further, without compensable limitation of motion, separate ratings cannot be assigned for flexion and extension.

With regard to the Veteran's endorsements of instability - particularly on flare-up - the Board recognizes that the Veteran's assertions about the symptoms he experiences are admissible and probative in consideration of his level of disability during the period on appeal.  However, subjective reports of falling does not equate to a clinical finding of lateral instability or recurrent subluxation.  Rather, the Board finds the clinical findings of VA examiners to be more probative than the Veteran's assertions.  In their May 2015 JMR, the parties faulted the Board for failing to "indicate whether it found [the Veteran] competent to report instability, nor whether those reports were credible."  The Board finds that the Veteran is competent to discuss symptoms of instability, and further finds his assertions to be believable.  However, such assertions are simply of less probative value than evidence to the contrary on VA examination and in private treatment reports.  Accordingly, the Board finds that the Veteran is not entitled to a separate compensable evaluation for lateral instability or recurrent subluxation during the period on appeal.

Thus, as a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee disability prior to January 12, 2010, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's subjective symptoms of pain and instability with limitation of motion and functional impairment - such as reduced capacity to walk, mow the lawn, and bowl - are contemplated in the applicable rating criteria to the extent that these are activities affected by limitation of motion and instability when present.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected right knee disability, nor has he raised such a contention.  Therefore, remand or referral of a claim for TDIU is not necessary.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through an April 2007 notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased evaluation and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file, as are all post-service VA and private treatment records identified by the Veteran have also been obtained.  In addition, since the time of the Board's prior decision, VA had obtained records from the US Social Security Administration (SSA).  The Board notes that none of the newly received evidence from SSA relates to the time period on appeal.  In addition to the foregoing, the Veteran has been provided VA examinations to address the severity of his right knee disability in May 2007, and August 2009.  These examinations are adequate for the purposes of the instant appeal as they involved a review of the Veteran's entire claims file and physical examination of the Veteran, and provide a discussion of pertinent symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The parties' May 2015 JMR specifically contended that neither VA examiner discussed "whether [the Veteran] suffered additional functional loss or limitation of motion to due pain and flare ups," thereby suggesting that the examinations were insufficient for rating purposes.  While the Board recognizes that the May 2007 did not discuss additional limitation during flare ups, the examiner did indicate that there was no additional limitation of motion on repetitive use and reported the Veteran's impression of the effects of flare ups on his functional impairment as including "constant pain and swelling which slows walking and ability to ambulate."  Furthermore, the August 2009 examiner identified that the Veteran had "additional limitation of motion and functional impairment," indicating a 30 percent reduction in strength on repetitive use and increased complaints of pain and weakness with such use.  The Board adequately considered all of the foregoing in reaching its immediate conclusion.

To the limited extent that VA examinations may not have been entirely responsive in quantifying the Veteran's specific reduction in functional capacity during flare-ups, the totality of the record nonetheless accurately deceptis the Veteran's overall level of impairment.  The Court has held that the duty to assist in developing a claim may include developing medical evidence through a "retrospective" medical evaluation in situations where there is a lack of medical evidence for the time period being rated.  Chotta v. Peake, 22 Vet. App. 80 (2008).  Here, the period on appeal ended in January 2010 - more than five years ago - and since that time the Veteran has undergone surgical intervention of the right knee.  Thus, an examination of the Veteran's current level of right knee symptomatology would be unproductive in revealing right knee severity for the period prior to January 2010.  

In order for a rating of greater than 10 percent to be assigned, the Veteran's right knee must have been functionally limited to 30 degrees of flexion or 15 degrees of extension. Given the Veteran's range of motion on repeated examinations, examination which included discussions of the Veteran's subjective symptoms during flare-ups, there simply is no suggestion that a forensic medical evaluation at this time will serve to provide any additional evidence which may substantiate the Veteran's claim.  See Chotta at 85, citing 38 U.S.C. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  Accordingly, the Board again finds that VA has met its duty to assist - including providing adequate VA examination.  


ORDER

An evaluation in excess of 10 percent prior to January 12, 2010, for arthritis of the right knee is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


